EDGERTON, Circuit Judge.
In 1934, in a suit brought by appellant against her husband, the appellee, the District Court awarded her the custody of their minor children and ordered him to pay her $50 a month “as maintenance for herself and the minor children.” Twelve years later, in 1946, she moved in the same suit to adjudge him in contempt and for a money judgment fo'r accumulated arrears. After a hearing on this motion the court found “(a) That the defendant, John W. Franklin, ceased his payments to the plaintiff December 1, 1942, after the plaintiff, Bessie E. Franklin, advised him that she would accept no more payments addressed to her under, the name of Bessie E. Franklin. (b) That the plaintiff, Bessie E. Franklin, in 1938, 1939 and 1940 openly lived with one, James I. Stansberry, by whom she had a child still born on July 26th, 1939. (c) That since the year 1938 the plaintiff has gone by the name of Mrs. Bessie E. Stansberry, under which name she is now living and known, (d) That the, plaintiff made no effort to collect the maintenance previously ordered from December 9, 1941 until November 7, 1946. (e) That all of the children of the parties have been emancipated by age, marriage, or employment, except June Franklin, who was seventeen years of age in September, 1946, and who is unemployed and residing with the plaintiff.”
The evidence supports these findings. It shows, also, that appellant’s conduct in the presence of the children made her unfit for their custody. Some of them left her during their minority and lived with appellee, who contributed directly to their support. Appellant told appellee he need pay her no more money.
The court held that appellant was guilty of laches, and also that she was “estopped ■to seek any further assistance from a court of equity by reason of her direct represent*13ation to the defendant upon which he relied and her conduct in general.” It found that appellee was not in contempt. He had filed a cross-complaint asking a divorce on the ground of appellant’s adultery. This the court granted. It ordered appellee to pay appellant $25 a month, beginning June 1, 1947, for maintenance of the daughter who was still a minor.
It did not require appellee to pay accrued arrears of maintenance under the 1934 order. The question is whether this was error. We think not. Before and also after the passage of the maintenance statute, D.C.Code 1940, § 16 — 415, 31 Stat. 1346, § 980, suits for maintenance have been regarded in the District of Columbia as equitable rather than legal.1 The court exercised the discretion of a court of equity. In 1946, when the present motion was filed, the purpose of the accrued installments could no longer be accomplished since it was to provide support for appellant and the children between 1942 and 1946. And an unfair burden would be imposed upon áppellee if, after he had contributed directly to the support of the children and had otherwise acted in accordance with appellant’s assurance that she wanted no money from him, he were now to be required to pay her a large accumulation of arrears. Barber v. Barber, 21 How. 582, 16 L.Ed. 226, and Sistare v. Sistare, 218 U.S. 1, 30 S.Ct. 682, 54 L.Ed. 905, 28 L.R.A.,N.S., 1068, 20 Ann.Cas. 1061, do not hold that a court which formerly issued an order for maintenance or the like must, regardless of equity and good conscience, enforce payment of accrued installments years later. Those cases and Phillips v. Kepler, 47 App.D.C. 384, hold only that other courts should enforce such payment if the court that issued the order would do so.2 So far as Caffrey v. Caffrey, 55 App.D.C. 285, 4 F.2d 952, Biscayne Trust Co. v. American Security & Trust Co., 57 App.D. C. 251, 20 F.2d 267, and Lockwood v. Lockwood, 82 U.S.App.D.C. 105, 160 F.2d 923, imply that the issuing court lacks authority to apply equitable principles when asked to enforce payment of accrued installments under its own order,3 those cases rest on a misunderstanding of the earlier cases and should be overruled. “The power of the court of equity to adapt its remedial relief to existing conditions and circumstances should not be curtailed.” 4 Affirmed.

 Tolman v. Tolman, 1 App.D.C. 299; Lesh v. Lesh, 21 App.D.C. 475; Bernsdorff v. Bernsdorff, 26 App.D.C. 520; Rhodes v. Rhodes, 36 App.D.C. 261.


 Cf. Lynde v. Lynde, 181 U.S. 183, 21 S.Ct. 555, 45 L.Ed. 810.


 A number of cases in other jurisdictions seem to take that view.


 Winkel v. Winkel, 178 Md. 489, 15 A.2d 914, 919. Ex parte Jeter, 193 S.C. 278, 8 S.E.2d 490; Kumlin v. Kumlin, 200 Minn. 26, 273 N.W. 253; Atkinson v. Atkinson, 233 Ala. 125, 170 So. 198, 200. Cf. Tolman v. Leonard, 6 App.D.C. 224, 233; Alexander v. Alexander, 13 App.D. C. 334, 352, 45 L.R.A. 806; Wochler v. Wochler, 107 Mont. 69, 81 P.2d 344; Duffy v. Duffy, 19 A.2d 236, 19 N.J. Misc. 332.
1 “After a decree of divorce in any ease granting alimony and providing for the care and custody of children, the case shall still be considered open for any future orders in those respects. (Mar. 3, 1901, 31 Stat. 1346, ch. 854, § 978.)”